Appellate Case: 20-7015     Document: 010110756049         Date Filed: 10/20/2022   Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          October 20, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  JAMES EDWARD CLAYTON,

        Petitioner - Appellant,

  v.                                                         No. 20-7015
                                                (D.C. No. 6:16-CV-00423-RAW-KEW)
  SCOTT CROW, DOC Director,                                  (E.D. Okla.)

        Respondent - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BACHARACH, and MORITZ, Circuit Judges.
                   _________________________________

       James Edward Clayton has been in the State of Oklahoma’s custody since

 1982, but the intervening forty years have not been enough to settle certain questions

 about whether Clayton was properly convicted and sentenced. Those questions have

 already generated four decisions from this court alone.

       Clayton’s case returns to us again following the district court’s denial of his

 most recent 28 U.S.C. § 2254 petition, filed in 2016. As relevant here, that petition



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-7015    Document: 010110756049         Date Filed: 10/20/2022       Page: 2



 claimed that Clayton received ineffective assistance of counsel at the guilty-plea

 phase, and that his guilty plea did not have an adequate factual basis. We granted a

 certificate of appealability (COA) regarding Clayton’s ineffective-assistance claim,

 and we sua sponte ordered briefing on a jurisdictional issue.

       For the reasons explained below, we find: (i) the district court properly

 exercised jurisdiction over Clayton’s claims; (ii) the state court’s resolution of

 Clayton’s ineffective-assistance claim was based on an unreasonable factual

 determination, so it is not entitled to deference; (iii) upon de novo review of that

 ineffective-assistance claim, Clayton fails to establish prejudice (specifically, a

 reasonable probability that he would have insisted on going to trial); and

 (iv) Clayton’s claim that his guilty plea lacked an adequate factual basis does not

 meet the standard for a COA. We therefore affirm the district court’s judgment as to

 the ineffective-assistance claim, although for different reasons than those given by

 the district court, and we deny a COA as to the inadequate-factual-basis claim.

 I.    BACKGROUND & PROCEDURAL HISTORY

       This case’s lengthy history can be generally divided into three phases, which

 we describe in turn.

       A.     Phase One: First Guilty Plea, Appeal, and First Round of Collateral
              Review (1982–2003)

       In December 1982, Clayton robbed a pharmacy in Muskogee, Oklahoma.

 Driving away from the scene of the crime, he ran a red light, struck another vehicle,

 and killed its occupant. Oklahoma charged Clayton with second-degree murder and


                                             2
Appellate Case: 20-7015     Document: 010110756049       Date Filed: 10/20/2022    Page: 3



 four other crimes related to the event (e.g., theft from the pharmacy, theft of a motor

 vehicle). The state also alleged seven prior convictions, for sentence-enhancement

 purposes.

        On the morning of trial, Clayton pleaded guilty with no promises or

 concessions from the prosecutor or court (sometimes called an open plea or a blind

 plea), waived a pre-sentence report, and was sentenced immediately to life

 imprisonment on the murder charge, but with the possibility of parole. On the other

 charges, he received various definite prison terms (the longest being thirty years).

 The judge ordered all of Clayton’s sentences to run concurrently.

        Clayton quickly sought to withdraw his guilty plea, arguing he had not been

 competent to enter it. The trial court denied that motion, and the Oklahoma Court of

 Criminal Appeals (OCCA) affirmed.

        Over the next two decades, Clayton litigated state and federal postconviction

 challenges. Those challenges culminated in a federal writ of habeas corpus issued in

 2003, requiring the state to permit Clayton to withdraw his guilty plea.

        B.     Phase Two: Second Guilty Plea, and Second Round of Collateral
               Review (2004–2013)

        Returning to state court, Clayton received appointed defense counsel, Albert J.

 Hoch, Jr., and withdrew his guilty plea. Clayton thus reverted to pretrial-detainee

 status, and Oklahoma transferred him from prison to county jail to await his decision

 whether to go to trial, or to again plead guilty.




                                             3
Appellate Case: 20-7015     Document: 010110756049        Date Filed: 10/20/2022       Page: 4



        In September 2004, Clayton met with Hoch and then chose to repeat his

 decision from more than twenty years earlier, i.e., he entered a blind plea to all the

 charges. On a court-mandated form (which Hoch filled out on Clayton’s behalf, see

 Aplt. App. vol. II at 77–78), the answer “No” is circled for the question, “Have you

 been . . . promised anything by anyone to have you enter your plea(s)?” Aplt. App.

 vol. V at 7.

        Upon accepting Clayton’s plea, the trial court similarly repeated its decision

 from more than twenty years earlier, immediately imposing a life-with-parole

 sentence for the second-degree murder charge and various concurrent terms of years

 for the other charges.

        Shortly after sentencing, Clayton wrote a letter to the trial judge stating,

 “I would feel better had you given me a sentence I can/could discharge. However,

 I accept what I have been given. I am thankful and wish for you to know that I will

 do my utmost to secure my release via parole . . . .” Record on Appeal at 205,

 Clayton v. Ward, No. 08-7038 (10th Cir. Sept. 19, 2008).

        A few days later, however, Clayton wrote a letter to Hoch (his attorney)

 expressing concern over whether he had received the sentence he expected. That

 letter included a claim that Hoch had arranged a deal by which Clayton would be

 granted parole by December 2004:

                Mr. Hoch, at the time of our discussion [ahead of the
                change-of-plea hearing] you told me and my family I
                would receive credit for time served from 1982, with credit
                for good-time; that I would be put on the November 2004
                [parole] docket and be home with my wife by Christmas

                                             4
Appellate Case: 20-7015    Document: 010110756049        Date Filed: 10/20/2022    Page: 5



              (2004). Another attorney told my wife this was not
              possible. . . . Mr. Hoch, you know I would not have
              plea[ded] blindly to the murder charge without your
              assurances I would be home with my family by Christmas
              (2004) and that I would receive credit for time from 1982,
              with credit for good-time. We discussed this several
              times!

              Mr. Hoch, as you told me—I said nothing at [the] time of
              my plea and sentencing because you said you had it
              “worked out” and we didn’t want [Oklahoma Attorney
              General] Drew [Edmondson] getting involved. I ask[ed]
              you to appeal—just to insure everything went right and I
              would dismiss the appeal when I got out.

              ...

              Mr. Hoch, in view of these matters I am requesting you to
              appeal or withdraw my plea to count one (murder) . . . .
              Have you arranged for me to be paroled in December
              2004?

 Aplt. App. vol. IV at 245–47.

       Almost a year later, Clayton filed a new postconviction challenge in the

 sentencing court basically reiterating the claims made in his letter to Hoch. Clayton

 said Hoch “made certain specific representations to [him], and his family, that if [he

 pleaded guilty] he would be released on Parole in December, 2004.” Record on

 Appeal at 46, Clayton v. Ward, No. 08-7038. Clayton also claimed Hoch had failed

 to file an appeal from the guilty plea on his behalf. See id. at 47–48.

       The trial court rejected these claims and the OCCA affirmed, finding that

 Clayton was legally sophisticated, understood his appeal deadline, and could have

 instituted an appeal himself, but did not. Therefore, he had waived his challenges for

 failure to bring them on direct appeal.

                                            5
Appellate Case: 20-7015      Document: 010110756049       Date Filed: 10/20/2022     Page: 6



        Clayton then filed a new § 2254 petition in the district court, pleading the

 same claims. In an affidavit, he asserted that Hoch claimed to have arranged an

 unwritten deal with the court and the Oklahoma Attorney General’s Office that if

 Clayton pleaded guilty, he would be placed on the November 2004 parole docket and

 would be granted parole by Christmas 2004. But Hoch advised Clayton not to

 discuss the deal in open court because a reporter might be present and news of the

 deal might embarrass Attorney General Edmondson. Also, Hoch advised that

 Clayton “would be granted credit for all [his] time served since 1982, to include

 ‘good-time’ credits (which would probably reduce [his] other charges to ‘fully

 served’ or ‘discharged’ status).” Aplt. App. vol. V at 62. Clayton agreed to this deal

 but instructed Hoch to appeal the guilty plea anyway, just in case the deal fell

 through. He gave the same instructions after the hearing, and repeatedly attempted to

 call Hoch in the ten days afterward (the appeal window) to ensure an appeal would be

 filed. Clayton also said that, but for Hoch’s promises, he “would not have pleaded

 blindly to the Second Degree Murder charge” and “would have exercised [his] right

 to [a] jury trial.” Id. at 64.

        After lengthy proceedings, including two appeals to this court, the district

 court entered an order in January 2013 requiring Oklahoma to allow Clayton an

 appeal out of time from his 2004 guilty plea—thus reinstating Clayton’s opportunity

 to argue (to the state court, in the first instance) that he would not have entered a

 blind plea but for Hoch’s promises. Clayton therefore returned to state court again in

 about February 2013.

                                             6
Appellate Case: 20-7015    Document: 010110756049        Date Filed: 10/20/2022      Page: 7



       C.     Phase Three: Direct Appeal from 2004 Guilty Plea, and Third
              Round of Collateral Review (2013–present).

              1.     Clayton’s Motion to Withdraw the Guilty Plea

       An Oklahoma defendant who wishes to appeal from a guilty plea must first

 move to withdraw the plea. See Clayton v. Jones, 700 F.3d 435, 441 (10th Cir. 2012)

 (summarizing the procedure). So Clayton’s out-of-time appeal began with a motion

 in the state trial court to withdraw his 2004 guilty plea. He asserted two bases:

             his 2004 guilty plea was not knowing, intelligent, or voluntary “due to

              coercion, misadvise [sic], misrepresentation and false assurances of

              Attorney Hoch regarding how long he would be in prison, parole and

              credits for time [served],” Aplt. App. vol. III at 66; and

             the plea lacked a sufficient factual basis because he had only admitted

              to driving in an unsafe manner, which (he argued) was not enough to

              prove the “depraved mind” element of second-degree murder in

              Oklahoma.

              2.     The State Court Evidentiary Hearing

       The state trial court held a hearing on Clayton’s motion in 2014. Clayton was

 represented by counsel.

       Clayton first called Hoch as a witness. Hoch denied promising or advising

 Clayton that he would be paroled by Christmas 2004, and he had no memory of

 receiving post-sentencing letters from Clayton. But he confirmed that he believed

 Clayton had served far more time than expected. In Hoch’s experience, the


                                            7
Appellate Case: 20-7015     Document: 010110756049         Date Filed: 10/20/2022        Page: 8



 Oklahoma Department of Corrections “ha[d] been treating life [with the possibility of

 parole] as 45 [years] for quite some time,” Aplt. App. vol. II at 66, and he believed

 that “you can discharge a life [sentence],” id. at 72, meaning an inmate can earn

 credit against that presumptive forty-five years and therefore satisfy the sentence

 early.

          Given his forty-five-year assumption and knowing that Clayton had already

 served over twenty years (as of the 2004 sentencing), Hoch further testified that he

 “probably [gave Clayton] some estimate of time [before Clayton would be

 discharged]. . . . [A] couple [of years] or something like that. . . . [B]ack then if you

 had done 50 percent of anything, you were done.” Id. at 78–79. Hoch encouraged

 the trial judge to contact “Mr. Moore,” an administrator within the Oklahoma

 corrections system who could “review [Clayton’s] time credits because, honestly,

 I think he’s probably got enough time credits he should have [been] discharged [by

 now].” Id. at 83.

          In sum, while denying that he had made promises about a specific release date,

 Hoch testified he had probably given advice about how long Clayton would still need

 to serve before being released. However, Hoch said he framed his advice in terms of

 outright discharge based on serving half of the presumptive forty-five years—in

 contrast to Clayton’s claim about a promise of parole by December 2004.

          The only other witness at the hearing was Clayton himself. As relevant here,

 he testified consistent with his previous allegation, i.e., that he pleaded guilty in

 September 2004 because Hoch told him, “You’ll come up for parole in November

                                              8
Appellate Case: 20-7015    Document: 010110756049        Date Filed: 10/20/2022    Page: 9



 and you’ll be out by Christmas with your family.” Id. at 90. When cross-examined

 about this story, Clayton reaffirmed his narrative and added,

              [S]top and think about this: I had already been in jail for
              15 months [following the original grant of habeas relief]
              and I had refused to plead guilty to that murder, so why
              would I just all of the sudden just get this visionary
              experience that I want to go plead guilty to this murder?

 Id. at 102. Clayton said nothing, however, about Hoch’s testimony regarding

 discharge based on serving half of forty-five years.

       As for the pre-plea form Clayton signed, in which he represented he had not

 been promised anything to induce him to plead guilty, Clayton flatly denied that

 Hoch had read that part of the form to him. Clayton also volunteered that he

 “probably would’ve signed [the pre-plea form] regardless of what it said” because he

 believed he “was getting ready to get out, to being pretty close to getting out.” Id.

 at 100.

       As stated above, Clayton’s motion to withdraw his plea also included a claim

 that the plea lacked an adequate factual basis for the “depraved mind” element of

 second-degree murder. As to that, Clayton testified that neither Hoch nor anyone

 else had advised him about that element of the offense.

       Finally, Clayton placed at least two affidavits into the record. The first was

 from his minister, who was present at the pre-plea conference between Clayton and

 Hoch and who remembered Hoch saying “that if Mr. Clayton would enter the plea,

 that he (Mr. Clayton) would come up on the Parole Board’s docket in November of

 2004, and would be granted parole, and be released, the next month.” Aplt. App.

                                            9
Appellate Case: 20-7015     Document: 010110756049       Date Filed: 10/20/2022        Page: 10



  vol. V at 75. The second was from his brother-in-law, who was also present at the

  pre-plea conference and remembered Hoch saying that if Clayton “would enter a

  blind plea to the second degree murder charge, [he] . . . would be on the November,

  2004, Parole Board Docket, and . . . would be home [paroled] for Christmas 2004.”

  Id. at 81 (“[paroled]” in original).

         There was a third affidavit available to Clayton at the time, from his wife, who

  was also present at the pre-plea conference with Hoch. Clayton’s wife recounted

  essentially the same story as Clayton, his minister, and his brother-in-law. It is

  unclear whether Clayton introduced his wife’s affidavit at the hearing, but there

  seems to be no dispute that the affidavit somehow made its way into the state-court

  record.

                3.     Post-Hearing Briefing

         Before and during the hearing, Clayton’s theory was that Hoch had induced

  him to plead guilty through the promise of an unwritten parole deal. Hoch denied

  that, but volunteered that he had probably given advice about entitlement to

  discharge based on time served. So Clayton filed a supplemental brief highlighting

  Hoch’s testimony about discharge and recounting post-hearing phone calls to

  “Mr. Moore” at the Oklahoma Department of Corrections, who told both the judge

  and Clayton’s postconviction attorney “that in fact a life sentence cannot be

  discharged.” Aplt. App. vol. III at 220. In other words, Clayton’s only hope for

  early release was parole. This, said Clayton, showed that Hoch’s discharge advice

  was legally erroneous. But, perhaps recognizing that his pre-hearing theory (an

                                             10
Appellate Case: 20-7015     Document: 010110756049         Date Filed: 10/20/2022    Page: 11



  unwritten parole deal) is not the same as his post-hearing theory (advice about

  discharge through time served), Clayton attempted to blend the two theories by

  asserting, “It makes sense that Hoch would . . . believe that Clayton would be home

  at or around Christmas [2004] because Hoch thought that Clayton was close to

  discharging [his sentence] in any event.” Id. at 223.

               4.     The State Court’s Resolution

        The trial court resolved Clayton’s motion through a written decision. The

  court confirmed that it and Clayton’s attorney had spoken to Mr. Moore and learned

  that the Oklahoma Department of Corrections “will not discharge a life sentence with

  good time or credits.” Id. at 253. But the court held that “[t]he fact that the

  Defendant believed his sentence would be ‘discharged’ is not a legal basis for a

  withdrawal of the plea.” Id. As to Clayton’s claim that the plea lacked an adequate

  factual basis, the court found the documents supporting the plea, and the plea hearing

  transcript, provided a sufficient factual basis. The court therefore denied Clayton the

  opportunity to withdraw his 2004 plea.

        On direct appeal, the OCCA affirmed the trial court’s adequate-factual-basis

  ruling for the reasons given by the trial court, holding that “[k]illing a person in [the

  circumstances admitted in the plea agreement] can be punishable as murder under

  Oklahoma law.” Aplt. App. vol. I at 187. As for the voluntariness of Clayton’s plea,

  however, the OCCA affirmed on slightly different grounds. The trial court assumed

  Clayton pleaded guilty under the belief that he could discharge a life sentence

  through time served but declared it legally irrelevant, whereas the OCCA found

                                              11
Appellate Case: 20-7015     Document: 010110756049        Date Filed: 10/20/2022    Page: 12



  Clayton’s story incredible, at least as to whether Hoch’s alleged advice motivated

  him to plead guilty: “There is no credible evidence that [Clayton] pleaded guilty

  because of counsel’s prediction or promise that he would be paroled, or that he would

  eventually ‘discharge’ his life sentence,” id.

        Clayton then filed another state postconviction challenge in the trial court,

  asserting the same claims. The trial court ruled that the OCCA had rejected those

  claims on direct appeal and so the OCCA’s ruling was res judicata. The OCCA

  affirmed.

               5.     Clayton’s § 2254 Petition

        From there, Clayton returned to federal court with another § 2254 petition—

  the one now at issue. As relevant here, he asserted two claims:

              Claim 1—Hoch rendered ineffective assistance of counsel ahead of

               Clayton’s 2004 guilty plea; and

              Claim 2—the 2004 plea was not supported by an adequate factual basis.

        The district court found that the OCCA’s resolution of both claims was within

  the bounds permitted by 28 U.S.C. § 2254(d). As to claim 1, the court further held

  that Clayton had not shown prejudice, i.e., that he likely would have gone to trial

  absent Hoch’s advice. The court therefore denied relief.

        Clayton then moved for a COA from this court, which we granted as to claim

  1. We also sua sponte ordered the parties to brief “whether the § 2254 petition at

  issue, or any part of it, is a ‘second or successive’ petition for purposes of 28 U.S.C.



                                             12
Appellate Case: 20-7015     Document: 010110756049         Date Filed: 10/20/2022       Page: 13



  § 2244(b), such that petitioner was required to apply for this court’s authorization

  before filing it in the district court.” Order at 2 (Oct. 5, 2021).

  II.    JURISDICTION

         “An appellate federal court must satisfy itself not only of its own jurisdiction,

  but also of that of the lower courts in a cause under review.” Mitchell v. Maurer,

  293 U.S. 237, 244 (1934).1 Clayton has filed two § 2254 petitions challenging his

  2004 conviction: the first in 2006 (“2006 petition”), resolved in 2013 with an order

  that the state must give Clayton an out-of-time appeal (really meaning an out-of-time

  motion to withdraw his 2004 guilty plea); and the second in 2016 (“2016 petition”),

  currently at issue. If the 2016 petition is “second or successive” for purposes of

  28 U.S.C. § 2244, then the district court lacked jurisdiction to adjudicate it because

  this court did not authorize Clayton to file it. See § 2244(b)(3)(A) (“Before a second

  or successive application permitted by this section is filed in the district court, the

  applicant shall move in the appropriate court of appeals for an order authorizing the

  district court to consider the application.”).

         In a 28 U.S.C. § 2255 proceeding, this court held that “when the granting of

  the prior [§ 2255] motion merely reinstated the right to a direct appeal, the first

  subsequent motion is not a second or successive motion under AEDPA.” United

  States v. Scott, 124 F.3d 1328, 1330 (10th Cir. 1997) (per curiam). We have no



         1
          We accordingly reject Clayton’s argument that this court somehow erred
  when it raised the question of the district court’s jurisdiction sua sponte. See
  Opening Br. at 37–38.
                                              13
Appellate Case: 20-7015     Document: 010110756049        Date Filed: 10/20/2022     Page: 14



  published authority extending this holding to § 2254, but neither can we see any

  reason why § 2254 and § 2255 should be treated differently in this context. Cf.

  Storey v. Vasbinder, 657 F.3d 372, 378 (6th Cir. 2011) (holding, in the § 2254

  context, that “a petition filed after a remedial appeal, ordered in response to an earlier

  petition, is not second or successive within the meaning of § 2244(b)—even if it

  includes claims that could have been included, but were not, in the first petition”).

  Accordingly, we deem the 2016 petition to be, in effect, Clayton’s first attack on his

  2004 conviction, so Clayton did not need this court’s prior authorization to file it.

  III.   MERITS ANALYSIS OF INEFFECTIVE-ASSISTANCE CLAIM

         We now turn to the merits of Clayton’s ineffective-assistance claim, which is

  the only one of his claims for which we granted a COA. We may not grant § 2254

  relief on this claim unless the state court’s adjudication

               (1) resulted in a decision that was contrary to, or involved
               an unreasonable application of, clearly established Federal
               law, as determined by the Supreme Court of the United
               States; or

               (2) resulted in a decision that was based on an
               unreasonable determination of the facts in light of the
               evidence presented in the State court proceeding.

  28 U.S.C. § 2254(d). Clayton says the OCCA’s decision fits both categories. We

  will address his arguments in turn. Our review of these issues is de novo. Bland v.

  Sirmons, 459 F.3d 999, 1009 (10th Cir. 2006).




                                             14
Appellate Case: 20-7015    Document: 010110756049        Date Filed: 10/20/2022   Page: 15



        A.     The OCCA’s Understanding of Supreme Court Case Law
               Regarding the Prejudice Prong of an Ineffective-Assistance Claim
               Based on Advice to Plead Guilty

        As noted, the OCCA resolved claim 1 by finding “[t]here is no credible

  evidence that [Clayton] pleaded guilty because of counsel’s prediction or promise

  that he would be paroled, or that he would eventually ‘discharge’ his life sentence.”

  Aplt. App. vol. I at 187 (emphasis added). Clayton says this contradicts clearly

  established Supreme Court precedent governing ineffective assistance of counsel in

  the context of advice to plead guilty.

        Ineffective assistance of counsel means: (1) constitutionally deficient

  performance by the attorney that (2) prejudices the defendant. Strickland v.

  Washington, 466 U.S. 668, 687 (1984). In the context of advice to plead guilty, a

  defendant shows prejudice by establishing “a reasonable probability that, but for

  counsel’s errors, he would not have pleaded guilty and would have insisted on going

  to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).

        Clayton argues that the words “because of” in the OCCA’s finding show that

  the OCCA was requiring him to prove that he would not have pleaded guilty, rather

  than merely establishing a reasonable probability. We rejected a similar argument in

  Wood v. Carpenter, 907 F.3d 1279 (10th Cir. 2018), and we reject the argument here

  for essentially the same reasons.

        The petitioner in Wood argued in a state postconviction proceeding that he

  received ineffective assistance of appellate counsel. See id. at 1288. A defendant

  satisfies the prejudice standard for such a claim by showing “a reasonable probability

                                             15
Appellate Case: 20-7015    Document: 010110756049       Date Filed: 10/20/2022    Page: 16



  that, but for counsel’s unreasonable errors, the outcome of his appeal would have

  been different.” Id. at 1294 (internal quotation marks omitted). The OCCA correctly

  stated this standard. See id. at 1301. However, when it applied the standard, it used

  words that sounded like it was requiring something more than a reasonable

  probability: “‘Wood could not show that the outcome of his appeal would have been

  different.’” Id. (brackets omitted). The petitioner therefore argued that the OCCA

  “applied the wrong prejudice standard.” Id. We rejected the argument because state

  courts are presumed to know and follow the law and “the OCCA’s occasional use of

  shorthand to describe the prejudice standard” was not evidence to the contrary. Id.

        We face materially the same situation here. The entire relevant passage from

  the OCCA’s decision is as follows:

               In Hill v. Lockhart, supra, the Supreme Court held that the
               deficient performance/prejudice test of Strickland v.
               Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674
               (1984) applies to challenges of guilty pleas based on
               ineffective assistance of counsel. The Court further stated
               that to prove Strickland prejudice, “the defendant must
               show that there is a reasonable probability that, but for
               counsel’s errors, he would not have pleaded guilty and
               would have insisted on going to trial.” Hill, 474 U.S. at
               59, 106 S.Ct. at 370.

               Petitioner and plea counsel testified at the evidentiary
               hearing concerning counsel’s advice before the plea. The
               trial court concluded that Petitioner was properly advised
               that the range of punishment was 20 years to life
               imprisonment. There is no credible evidence that
               Petitioner pleaded guilty because of counsel’s prediction or
               promise that he would be paroled, or that he would
               eventually “discharge” his life sentence. The trial court’s
               determination that the plea was knowing and voluntary is
               supported by the evidence, and denial of Petitioner’s

                                            16
Appellate Case: 20-7015    Document: 010110756049        Date Filed: 10/20/2022      Page: 17



               motion to withdraw the plea on this ground was not an
               abuse of discretion. Proposition One is denied.

  Aplt. App. vol. I at 186–87. Here, the OCCA quoted the proper prejudice standard

  from Hill, and we view the words “because of” (three sentences later) as merely a

  shorthand for that standard, not an application of a different standard. See Wood,

  907 F.3d at 1301.

        For these reasons, we reject Clayton’s argument that the OCCA unreasonably

  applied clearly established Supreme Court precedent.

        B.     The OCCA’s “No Credible Evidence” Finding

        Again, the OCCA resolved claim 1 by finding “[t]here is no credible evidence

  that [Clayton] pleaded guilty because of counsel’s prediction or promise that he

  would be paroled, or that he would eventually ‘discharge’ his life sentence.”

  Aplt. App. vol. I at 187. The next question is whether this was “an unreasonable

  determination of the facts in light of the evidence presented in the State court

  proceeding.” 28 U.S.C. § 2254(d)(2).

        The state understands the OCCA to be saying there is no credible evidence that

  Hoch actually made a prediction or promise to Clayton that he would soon be paroled

  or discharged. But that is not what the OCCA said, nor do we have any reason to

  infer that the OCCA meant to focus on whether counsel made a promise in the first

  place, as opposed to whether the promise induced Clayton to plead guilty. Indeed,

  the inferences point toward a conscious focus on the effect of the alleged promise,

  rather than its existence. Three sentences before the OCCA stated its “no credible


                                             17
Appellate Case: 20-7015     Document: 010110756049         Date Filed: 10/20/2022     Page: 18



  evidence” finding, it quoted the prejudice standard, and that is the only quote from

  case law in that section of the OCCA’s opinion: “[T]o prove Strickland prejudice,

  ‘the defendant must show that there is a reasonable probability that, but for counsel’s

  errors, he would not have pleaded guilty and would have insisted on going to trial.’

  Hill, 474 U.S. at 59.” Aplt. App. vol. I at 186 (emphasis added).2

         Thus, we take the OCCA’s finding at face value. See Wilson v. Sellers,

  138 S. Ct. 1188, 1191–92 (2018) (“Deciding whether a state court’s decision . . . was

  based on an unreasonable determination of fact requires the federal habeas court to

  train its attention on the particular reasons—both legal and factual—why state courts

  rejected a state prisoner’s federal claims . . . .” (internal quotation marks omitted)).

  That finding presumes Clayton’s counsel promised or predicted to him that he would

  soon receive parole or discharge, but it concludes that Clayton failed to prove a

  reasonable probability that he would not have pleaded guilty but for counsel’s advice.

  We thus turn to the question of whether this was a reasonable factual finding on the




         2
           We also note that the state’s interpretation of the OCCA’s finding leads to an
  inference we are not prepared to accept on this record. The OCCA said there was no
  credible evidence of reliance on advice either about parole or about discharge. If this
  means, as the state contends, that there was no credible evidence Hoch gave such
  advice, then the OCCA would have needed to conclude: (i) Clayton was not
  believable when he testified that Hoch promised a parole deal, and (ii) Hoch himself
  was not believable when he testified that he advised Clayton he could discharge his
  life sentence. It is possible, of course, for both witnesses to be lying or
  misremembering, but such a finding would be unusual enough that we would expect
  the OCCA to state it explicitly, if that is what the court really meant.

                                              18
Appellate Case: 20-7015      Document: 010110756049      Date Filed: 10/20/2022    Page: 19



  record before the OCCA. We will first discuss the finding as it relates to discharge,

  and then as it relates to parole.3

                1.     Advice about Discharge

          The OCCA reasonably found that Clayton lacked credible evidence that he

  pleaded guilty because of Hoch’s erroneous advice about discharging a life sentence.

  In the abstract, it is difficult to imagine a defendant who would not rely on such

  advice. But the facts of this case are unique. Beginning with the letter Clayton wrote

  to Hoch shortly after his 2004 sentencing hearing, and continuing through the

  evidentiary hearing in 2014, Clayton’s only relevant accusation against Hoch was

  that he had arranged a deal by which Clayton would come up for and be granted

  parole on the murder conviction by December 2004. Indeed, in the very hearing

  where Hoch testified about giving discharge advice, Clayton continued to accuse

  Hoch of conveying an unwritten parole deal—even though Clayton testified after

  Hoch.

          Clayton’s first attempt to reorient his claim around the discharge advice came

  in his post-hearing supplemental brief. But, to this day, there is no evidence in the



          3
           Throughout his briefing, Clayton continues the approach he employed in his
  supplemental brief following the state-court evidentiary hearing, i.e., attempting to
  blend his parole and discharge theories into one. See, e.g., Opening Br. at 27
  (“Mr. Hoch had advised Clayton that he would be home by Christmas because he
  would discharge, or would be close to discharging, the life sentence . . . .”). We
  reject this tactic. There is a material difference between an accusation that defense
  counsel conveyed an unwritten parole deal and an accusation that defense counsel
  predicted imminent discharge based on time served.

                                             19
Appellate Case: 20-7015    Document: 010110756049        Date Filed: 10/20/2022    Page: 20



  record (as opposed to attorney argument) that Clayton relied on advice about

  discharge. For these reasons, the OCCA reasonably found that Clayton did not rely

  on discharge advice when choosing to enter a blind plea in 2004.4

               2.     Reliance on a Promise of Parole

        We next ask whether the OCCA reasonably found “[t]here is no credible

  evidence that [Clayton] pleaded guilty because of counsel’s prediction or promise

  that he would be paroled.” Aplt. App. vol. I at 187. The record before the OCCA

  contains the following evidence (and related inferences) that Hoch’s promise of

  parole induced Clayton to enter a blind plea:

              Clayton’s letter, written shortly after sentencing, stating, “Mr. Hoch,

               you know I would not have plea[ded] blindly to the murder charge

               without your assurances I would be home with my family by Christmas

               (2004),” Aplt. App. vol. IV at 246;

              Clayton’s own affidavits and testimony stating that he would not have

               pleaded guilty but for Hoch’s promise of parole, see Aplt. App. vol. II

               at 90; Aplt. App. vol. IV at 214; Aplt. App. vol. V at 64;


        4
           We further note that the state’s response brief twice asserts lack of reliance
  on precisely these grounds (i.e., Clayton alleged an unwritten parole deal, not advice
  about discharge). See Resp. Br. at 43, 47–48. Yet Clayton’s reply brief ignores this
  distinction. To be clear, Clayton has claimed all along that he received advice from
  Hoch about discharging his “other charges” via time served. See Aplt. App. vol. V at
  62 (Clayton’s affidavit in support of the 2006 petition); see also Resp. Br. at 42–43
  (“[T]hough there was discussion between Mr. Hoch and Petitioner concerning good
  time credits, such credits were applicable to the four other crimes to which Petitioner
  was pleading guilty.”). But he never claimed he received advice that he could
  discharge his murder sentence until after the state-court evidentiary hearing.
                                            20
Appellate Case: 20-7015    Document: 010110756049        Date Filed: 10/20/2022       Page: 21



              affidavits from Clayton’s wife and brother-in-law stating that he would

               not have pleaded guilty but for Hoch’s promise of parole, see Aplt. App.

               vol. V at 79, 82;

              the inference (which Clayton made explicit during the evidentiary

               hearing, see Aplt. App. vol. II at 102) that a defendant in pretrial

               detention for fifteen months would not suddenly choose to enter a blind

               plea without some inducement;

              the inference that a defendant who had just extricated himself from a

               blind plea after twenty years of collateral proceedings would not enter

               another blind plea without some inducement; and

              the inherent attractiveness of the purported plea deal (i.e., only about

               three more months in prison).

        As for evidence that Clayton did not rely on Hoch’s promise of parole, the

  record before the OCCA contained one item, namely, the pre-plea form completed by

  Hoch on Clayton’s behalf (and signed by Clayton), where the answer “No” is circled

  for the question, “Have you been . . . promised anything by anyone to have you enter

  your plea(s)?” Aplt. App. vol. V at 7. And, in rebuttal, Clayton testified that Hoch

  never read that part of the form to him. See Aplt. App. vol. II at 101.

        “[A]n imperfect or even an incorrect determination of the facts isn’t enough

  for purposes of § 2254(d)(2).” Grant v. Trammell, 727 F.3d 1006, 1024 (10th Cir.

  2013). It is also not enough that this court “would have reached a different

  conclusion in the first instance.” Wood v. Allen, 558 U.S. 290, 301 (2010). We must
                                            21
Appellate Case: 20-7015     Document: 010110756049        Date Filed: 10/20/2022     Page: 22



  defer to the state court’s conclusion unless it falls outside the range in which

  “reasonable minds reviewing the record might disagree.” Id. (internal quotation

  marks and brackets omitted). Moreover, Clayton appears not to dispute the state’s

  argument, see Resp. Br. at 13, 31, that the state court’s factual determination “shall

  be presumed to be correct” and he bears “the burden of rebutting [that] presumption

  by clear and convincing evidence,” 28 U.S.C. § 2254(e)(1).5

        Despite this high bar, we are persuaded that Clayton has rebutted the

  presumption of correctness, and that the OCCA’s decision was unreasonable on the

  record before it. As explained, the OCCA’s finding presumes that Hoch told Clayton

  about an unwritten parole deal. Under that presumption, the only piece of evidence

  contradicting Clayton’s claim that this induced him to plead guilty is the pre-plea

  form’s statement that he received no promises. But, if one presumes (as the OCCA

  did) that Hoch conveyed a parole deal, the pre-plea form loses essentially all

  evidentiary value because its denial that promises were made is necessarily false.6




        5
           The relationship between § 2254(d)(2) and § 2254(e)(1) is an open question,
  but Clayton does not dispute § 2254(e)(1)’s applicability, so we presume he must
  satisfy both § 2254(d)(2) and § 2254(e)(1). See Johnson v. Martin, 3 F.4th 1210,
  1218 n.4 (10th Cir. 2021), cert. denied, 142 S. Ct. 1189 (2022), and cert. denied,
  142 S. Ct. 1350 (2022).
        6
           In other words, the “formidable barrier” usually imposed by “the
  representations of the defendant, his lawyer, and the prosecutor at [a change-of-plea]
  hearing, as well as any findings made by the judge accepting the plea,” Blackledge v.
  Allison, 431 U.S. 63, 73–74 (1977), was necessarily overcome in this instance,
  because the OCCA presumed that a promise of parole existed despite the pre-plea
  form’s denial that any promises were made.
                                             22
Appellate Case: 20-7015        Document: 010110756049     Date Filed: 10/20/2022      Page: 23



         For these reasons, we hold the OCCA unreasonably concluded that “[t]here is

  no credible evidence that [Clayton] pleaded guilty because of counsel’s prediction or

  promise that he would be paroled.” Aplt. App. vol. I at 187.

         C.     De Novo Review of Clayton’s Claim

         Our holding that the OCCA’s decision was based on an unreasonable factual

  determination does not automatically entitle Clayton to habeas relief. Rather, it

  allows us to review Clayton’s ineffective-assistance claim de novo. See Byrd v.

  Workman, 645 F.3d 1159, 1172 (10th Cir. 2011).

         Again, ineffective assistance of counsel requires (1) constitutionally deficient

  performance by the attorney that (2) prejudices the defendant. Strickland, 466 U.S.

  at 687. But “a court need not determine whether counsel’s performance was deficient

  before examining the prejudice suffered by the defendant as a result of the alleged

  deficiencies.” Id. at 697. Here, the question of prejudice is dispositive, so we go

  directly to that analysis.

         As stated previously, the standard for prejudice in this context is “a reasonable

  probability that, but for counsel’s errors, he [1] would not have pleaded guilty and

  [2] would have insisted on going to trial.” Hill, 474 U.S. at 59. Thus, it is not

  enough for Clayton to establish only that he would not have agreed to enter a blind

  plea but for the promise of parole within a few months. He must also establish that,

  given correct advice (i.e., pleading blindly would not necessarily advance his parole

  prospects), he would have elected to go to trial. See id. at 60 (holding that the

  defendant failed to show prejudice because he “did not allege in his habeas petition

                                             23
Appellate Case: 20-7015    Document: 010110756049         Date Filed: 10/20/2022      Page: 24



  that, had counsel correctly informed him about his parole eligibility date, he would

  have pleaded not guilty and insisted on going to trial”).7

        Clayton’s evidence on this issue comprises the following:

              his affidavit, in which he claims that, but for Hoch’s promises, he

               “would not have pleaded blindly to the Second Degree Murder charge”

               and “would have exercised [his] right to [a] jury trial,” Aplt. App.

               vol. V at 64;


        7
           Discussing this claim in terms of ineffective assistance and prejudice seems
  out-of-place given the underlying accusation against Hoch. Clayton does not assert
  that Hoch gave good-faith but incorrect advice about parole eligibility. He asserts,
  rather, that Hoch lied to him, or was at least egregiously misinformed, about a deal to
  make parole within three months. That appears to fit more cleanly within a different
  claim, namely, that Clayton was coerced into an involuntary plea. See Machibroda v.
  United States, 368 U.S. 487, 493 (1962) (“A guilty plea, if induced by promises or
  threats which deprive it of the character of a voluntary act, is void. A conviction
  based upon such a plea is open to collateral attack.”). And indeed, from 2005 (when
  he filed his first state postconviction challenge to the 2004 guilty plea) up through the
  conclusion of the 2014 evidentiary hearing, Clayton argued this claim in terms of
  voluntariness, not ineffective assistance. After that hearing, however, Clayton
  reframed the claim around ineffective assistance, emphasizing Hoch’s good-faith but
  incorrect advice about discharge and de-emphasizing the claim about a promise of
  parole.

         Clayton’s reframing has two important consequences. First, he failed to
  exhaust his original voluntariness claim before the OCCA. Viewing Clayton’s claim
  through the ineffective-assistance lens, the OCCA assumed Hoch gave the claimed
  advice and then skipped to the prejudice element. Had Clayton made clear that he
  was still arguing simple voluntariness, the OCCA could not have jumped to the
  prejudice question because no such element exists for a voluntariness claim. In other
  words, the OCCA would have been forced to decide whether it believed Hoch’s
  testimony or Clayton’s testimony about what happened at the pre-plea conference in
  2004. Second, Clayton’s § 2254 petition argues entirely from an ineffective-
  assistance perspective, so he forfeited his voluntariness theory in the district court.
  For these reasons, we also discuss Clayton’s claim solely in terms of ineffective
  assistance.
                                             24
Appellate Case: 20-7015    Document: 010110756049        Date Filed: 10/20/2022      Page: 25



              his wife’s affidavit, which states, “But for the assurances and

               representations of Mr. Hoch[,] [Clayton] would not have entered a blind

               plea to the second degree murder charge and would have insisted on

               going to trial,” id. at 79; and

              his brother-in-law’s affidavit, which likewise states, “But for the

               assurances and representations of Mr. Hoch, [Clayton] would not have

               entered a blind plea to the second degree murder charge and would have

               insisted on going to trial,” id. at 82.

        The district court found this evidence was not enough “to show a reasonable

  probability that, but for counsel’s alleged errors, [Clayton] would have insisted on

  going to trial. A petitioner’s mere allegation that he would have gone to trial is

  insufficient.” Id. at 137–38 (citing Miller v. Champion, 262 F.3d 1066, 1072 (10th

  Cir. 2001)). We agree. These assertions are conclusory, essentially mimicking the

  language of Hill, which is not enough. See Miller, 262 F.3d at 1072. A defendant

  must “persuade[] us that going to trial would have been rational in light of the

  objective circumstances of his case.” Heard v. Addison, 728 F.3d 1170, 1184 (10th

  Cir. 2013). This usually involves discussion of factors such as unmade but available

  legal and evidentiary arguments and affirmative defenses, the weight of the evidence

  against the defendant, the risk of an unsympathetic jury, and sentencing exposure.

  See id. at 1183, 1186. At a minimum, however, the defendant must provide some

  explanation why he or she would rationally take the risk of going to trial. See, e.g.,

  Lee v. United States, 137 S. Ct. 1958, 1967–69 (2017) (holding that the difference
                                                 25
Appellate Case: 20-7015     Document: 010110756049        Date Filed: 10/20/2022     Page: 26



  between certain deportation upon pleading guilty and almost certain deportation after

  trial was a rational reason to insist on going to trial, given a defendant whose

  overriding priority was to avoid deportation).

         Despite the district court’s explicit conclusion that Clayton’s insistence on

  going to trial did not rise above a “mere allegation,” Aplt. App. vol. V at 137–38,

  Clayton’s opening brief contains no relevant discussion of this point. Instead, as in

  the district court, he continues to assert that he would have gone to trial, with no

  further explanation. See Opening Br. at 12, 18–19. Moreover, the state, in its

  response brief, accuses Clayton of precisely this fault, see Resp. Br. at 40–41, and

  Clayton’s reply brief again offers no explanation. Thus, Clayton has failed to support

  his claim that he likely would have gone to trial.

         The state further argues that going to trial would not have been rational given

  that his prior convictions made him eligible for a life sentence on each of the five

  charges against him. See id. at 41–42. But pleading blindly likewise exposed him to

  a life sentence on all charges. Thus, absent more factual context (which the state

  does not provide), we do not see how sentencing exposure would make going to trial

  irrational.

         Even so, the state’s argument draws our attention to a feature of Clayton’s

  claim that further demonstrates his failure to support the prejudice element. Clayton,

  his wife, and his brother-in-law specifically said he would not have pleaded guilty to

  the second-degree murder charge and would have instead gone to trial, as if he could

  have pleaded differently to that charge alone. See supra. This is consistent with

                                             26
Appellate Case: 20-7015     Document: 010110756049        Date Filed: 10/20/2022    Page: 27



  Clayton’s letter to Hoch shortly after the 2004 sentencing. See Aplt. App. vol. IV

  at 247 (“Mr. Hoch, in view of these matters I am requesting you to appeal or

  withdraw my plea to count one (murder) . . . .”). But, as far as we are aware, this is

  not the situation Clayton faced in 2004 when he was deciding whether to plead

  guilty. Clayton points us to nothing in the record suggesting he could have pleaded

  guilty to the non-murder charges and then gone to trial on the murder charge, much

  less that Hoch advised him to this effect. Thus, his insistence that he would have

  taken the murder charge to trial is not only conclusory, but also refers to a choice that

  apparently was never before him when deciding whether to plead guilty.

        Clayton therefore has not met his burden to establish prejudice. Heard, 728

  F.3d at 1184. Accordingly, he fails to prove his ineffective-assistance claim.

  IV.   DENIAL OF COA AS TO INADEQUATE-FACTUAL-BASIS CLAIM

        The second claim Clayton litigated in the district court was that, when

  pleading guilty, he did not admit enough facts to satisfy the “depraved mind” element

  of second-degree murder under Oklahoma law. Cf. Okla. Stat. tit. 21, § 701.8(1)

  (“Homicide is murder in the second degree . . . [w]hen perpetrated by an act

  imminently dangerous to another person and evincing a depraved mind, regardless of

  human life, although without any premeditated design to effect the death of any

  particular individual . . . .”). Our order granting a COA on his ineffective-assistance

  claim said nothing about his inadequate-factual-basis claim. We now explain why

  the latter claim does not merit a COA.



                                             27
Appellate Case: 20-7015     Document: 010110756049        Date Filed: 10/20/2022      Page: 28



        Before the state courts and the district court, Clayton argued that, at most, he

  satisfied only the “imminently dangerous” element by running a red light. But the

  OCCA held that “operating a vehicle in a reckless and unsafe manner while

  attempting to avoid apprehension for a felony is imminently dangerous conduct

  evincing a depraved mind and extreme disregard of a high risk of injury or death to

  others.” Aplt. App. vol. I at 187.

        “[T]his court is bound by the state court’s interpretation of its own law.”

  Hawkins v. Mullin, 291 F.3d 658, 662 (10th Cir. 2002). Clayton asserts, however,

  that he “has not found a single case from the Oklahoma Court of Criminal Appeals

  that would support a conviction for [s]econd [d]egree depraved mind murder when an

  accused admits to simple inattentive or reckless driving, without more.” Mot. for a

  COA at 31. Perhaps this alludes to the theory that a state court’s interpretation of

  state law can be “so arbitrary or capricious as to constitute an independent due

  process . . . violation.” Lewis v. Jeffers, 497 U.S. 764, 780 (1990). But Clayton does

  not specifically argue as much. And if he meant to, he did not properly exhaust this

  claim in his state postconviction proceeding. See Duncan v. Henry, 513 U.S. 364,

  365–66 (1995) (holding that, to properly exhaust a claim that a state-law error

  amounted to a federal constitutional violation, the state prisoner must alert the state

  courts to the federal constitutional problem).

        For these reasons, “reasonable jurists would [not] find the district court’s

  assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529



                                             28
Appellate Case: 20-7015    Document: 010110756049        Date Filed: 10/20/2022    Page: 29



  U.S. 473, 484 (2000). We therefore deny a COA as to Clayton’s claim that his guilty

  plea lacked an adequate factual basis.

  V.    CONCLUSION

        For the reasons stated above, we affirm that portion of the district court’s

  judgment denying § 2254 relief on Clayton’s ineffective-assistance-of-counsel claim.

  We deny a COA as to the portion of the district court’s judgment denying § 2254

  relief on Clayton’s inadequate-factual-basis claim.


                                             Entered for the Court


                                             Nancy L. Moritz
                                             Circuit Judge




                                            29